DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US 2010/0175590), in view of Jakacki et al. (USP 4,661,161).
Regarding claims 1, 7, and 9
Stevens teaches a ready-mix setting type joint compound comprising a calcium-free phosphate set preventing agent to impede the hydration of a pre-wetted gypsum component, i.e. gypsum mixed with water, and includes alum as an initiator (abstract).

Steven’s doesn’t explicitly teach the use of a metal ion control agent comprising an aminopolycarboxylic acid and/or salt thereof. However, Jakacki teaches a ready-mix setting type joint compound, teaches that calcined gypsum is used (column 3, lines 44-55), and teaches that a chelating agent (i.e. metal ion control agent) is used as a retarding agent, and that DTPA and ETDA (i.e. an aminpolycarboxylic acids) and their salts, such as sodium salts are suitable (column 4, lines 7-33). Therefore, it would have been further obvious to use calcined gypsum as the gypsum source and to include a chelating agent such as DTPA or EDTA, with a reasonable expectation of success, and the expected benefit of retarding the setting of the calcined gypsum, as suggested by Jakacki.
Lastly, these components would be mixed.
Regarding claim 2
Stevens teaches that set activators are often zinc sulfate (paragraphs 0005 and 0010).
Therefore, as the prior art teaches both zinc sulfate and alum as initiators, it would have been prim a facie obvious to have as an initiator for a ready-mix joint compound which comprises zinc sulfate and alum, because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is In re Kerkhoven, 205 U.S.P.Q. 1069.
When using a mixture of initiators it would be obvious to blend them together before mixing with the joint compound.  Further, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see MPEP 2144.04, section C, and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930).
Regarding claims 3-4
Alum is a salt of aluminum, and zinc sulfate is a salt of zinc.
Regarding claim 5
As the use of a mixture of alum and zinc sulfate is obvious, without more a 1:1 mixture is the most obvious.
Regarding claims 6 and15
Stevens teaches the use of about 1.75 wt % activator relative to the joint compound (1.75 g alum/100 g joint compound) (Table 2).
Regarding claim 8
Stevens teaches calcium-free phosphate compounds such as zinc hexametaphosphate and potassium tripolyphosphate (paragraph 0012).
Regarding claim 10
Jakacki teaches the use of 1.47 wt % DTPA as the chelate (i.e. metal ion control agent) (Table 1).
	Regarding claims 11 and 16-18
In re Malagari, 182 U.S.P.Q. 549.
Regarding claims 12 and 19
Jakacki teaches the use of sodium salts of DTPA, i.e. pentasodium diethylene triamine pentaacetate (column 4, lines 7-33), making use of the aminpolycarboxylic acid obvious.
Stevens teaches that tetrasodium pyrophosphate provides the most long lasting set prevention effect (paragraph 0012), making it obvious to choose this phosphate compound.
Regarding claim 13
Stevens teaches the use of additives such as mica in a joint compound (paragraph 0020).
Stevens also teaches the use of a limited amount of calcium carbonate (paragraph 0009).
Regarding claim 14
Without more of a teaching on temperature from the reference, room temperature, or 72 F, is most obvious.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734